Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-9, 11-13, 15, 18-20 are allowed.  Claims 2, 4, 10, 14, 16, 17 has been cancelled. The prior art discloses medical image identification and interpretation as recited in (Sorenson US Pub 2018/0137244) and automated extraction of structured labels from medical text using deep convolutional networks and user thereof to train a computer vision model as recited in (McKinney WO 2019/160557) and image analytics question answering as taught in (Liu 2017/0293725).
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 “A method for generating improved medical image reports comprising: training an artificial intelligence module comprising a convolutional neural network based on radiologist marked image data; training a natural language processing module on radiology related text, wherein the natural language processing module comprises at least one recurrent neural network and sentiment analysis; receiving medical images and textual data, wherein the textual data comprises a medical image report corresponding to the received medical images: generating enhanced medical image data by applying the trained artificial intelligence module to the received medical images to identify suspected abnormalities in the received medical images; generating structured text data by applying the trained natural language processing module to the received textual data, wherein the structured text data comprises stratified, categorized and annotated statements regarding patient procedures and conditions; generating one or more missed findings by determining discrepancies between suspected abnormalities identified in the generated enhanced medical image data and generated structured text data that are not present in the received textual data: providing an alert to at least one of a user or a creator of the medical image report responsive to generating at least one missed finding; and providing a proposed improved medical image report to the user or creator of the medical image report, wherein the proposed improved medical image report comprises the received medical image report supplemented with a color-coded presentation of the structured text corresponding to the missed finding”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626